PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/883,231
Filing Date: 30 Jan 2018
Appellant(s): Novak et al.



__________________
Andrew J. Novak
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/27/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument

•    35 USC 103 rejection of claims 1-4.

Regarding the Appellant’s arguments on the 35 USC 103 rejection of claims 1-4 starting on page 4, the examiner’s responses are as follows.

(I)	With respect to claims 1-4, Appellant argues 

Pesina Does Not Disclose Unlocking an Access Door of a Storage Compartment While the Electrical System of the Vehicle Is in the Powered Off State.

As set forth above, the Office Action states Yoshizawa does not disclose the emphasized feature and instead the Office Action relies on Pesina, col. 2, line 60-65 as disclosing the emphasized feature. Appellant respectfully submits Pesina does not disclose that the electrical system of the vehicle is off while the compartment is being unlocked, contrary to the Office Action’s contention. As such, Pesina does not disclose the above-emphasized feature.


However the examiner respectfully disagree. It appears that appellant is combining different embodiments of Pesina which are mutually exclusive from each other to indicate that Pesina fails to disclose the claimed limitation. The embodiments the appellant is arguing is directed to a mode the examiner didn’t rely upon during the rejection which teaches the conventional operation of a remote control to lock and unlock a vehicle.
The examiner relied on the mode when the vehicle is placed into maintenance mode to teach the claimed limitation comprising unlocking the storage compartment while the electrical system is in the powered off state. 

Appellant further argues in page 6 the portion cited in the Office Action does not discuss whether the electrical system is on or off when the trunk is capable of being 

The examiner respectfully disagree. Pesina states that “the remote preferably includes a bypass button 13 for temporarily disabling transmission of the interrogating signal when the engine is not operating allowing a user to safely perform maintenance within the passenger compartment, wash the vehicle or perform other tasks that require an open door or trunk.19” which  indicates that the electrical system of the vehicle is in the off state for the user because vehicles are known to operate on a higher amount of voltage when the engine is operating and it’s unsafe for both the user and the vehicle to have the engine running and maintain on the vehicle at the same time. 
Appellant argues in page 7 finally Assuming arguendo Pesina discloses the electrical system is powered off while the device unlocks the trunk, it would not be obvious to incorporate this feature into Yoshizawa because doing so would change the principal of operation of Yoshizawa rendering the combination non-obvious.


 (3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL KESSIE/
Primary Examiner, Art Unit 2836
Conferees:
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836    

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.